Citation Nr: 1718381	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-26 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: 	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the Veteran's claims for service connection for bilateral hearing loss.

In May 2013, the Veteran appeared at a Board hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2013 and January 2015 when it was remanded for further development.

In July 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A favorable VHA opinion was received in May 2017.  Based on the favorable opinion, the Board is able to grant the claim.  Therefore, the Veteran is not prejudiced by the Board proceeding with the favorable adjudication at this time.  


FINDINGS OF FACT

The Veteran's current bilateral hearing loss is the result of an injury during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to compensation for a disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or during the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. §3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160. The Court cited with approval a medical text, which states that the threshold for normal hearing is zero db to 20 db and higher threshold levels indicate some degree of hearing loss.  Id. at 159.

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, "in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The record shows current hearing loss as defined by 38 C.F.R. § 3.385.  See December 2012 C &P Examination Note.  Therefore, a current disability is demonstrated.

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board relies on the May 2017 opinion of a VHA specialist.  That specialist found that the Veteran experienced a significant audiometric threshold shift between enlistment and separation, and concluded that it is as likely as not that the Veteran's bilateral hearing loss was caused by military noise exposure.  This conclusion is corroborated by the Veteran's Report of Transfer or Discharge (DD Form 214) and service personnel records showing that the Veteran served as an Indirect Fire Infantryman.  Additionally, the VHA specialist noted that based upon this military occupational specialty (MOS) there was a high probability of hazardous noise exposure.  The Veteran has provided competent and credible reports of exposure to hazardous noise in service.  The evidence demonstrates an in-service injury.  The second requirement for the establishment of service connection has been met. See Shedden, supra.

The third requirement, a nexus, is shown by continuity of symptomatology under 38 C.F.R. § 3.303(b) (2015), and the favorable nexus opinion rendered by the May 2017 VHA specialist.  The Veteran reported experiencing hearing loss since service during February 2003, November 2006, and April 2014 VA audiology consultations.  The Veteran is competent and credible to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The May 2017 specialist opined that the Veteran's current bilateral hearing loss disability was the result of a disease or injury in service, to include acoustic trauma from excessive noise exposure.  The specialist's opinion was supported by a rationale which found significant audiometric threshold shifts in the Veteran's right ear between entrance and separation from service.

The Veteran had VA examinations in December 2012 and April 2014.  Addendum opinions were provided in May 2013 and February 2015.  However, the examiner provided contradictory opinions as to whether a significant threshold shift in the Veteran's hearing occurred in service.  In the May 2013 opinion, the examiner opined that the Veteran's tinnitus was at least as likely as not due to in-service acoustic trauma, noting a clinically significant threshold shift.  However, in the April 2014 opinion, the same examiner indicated that the Veteran's current hearing loss was not related to service because there was no evidence of a threshold shift in either ear during service.  The examiner was asked to clarify the distinction between the two opinions in her February 2015 opinion, but failed to do so.  These opinions are thus of little probative value.

Considering the credible evidence provided by the Veteran, the conceded noise exposure in service, and the recent VHA opinion; the evidence linking the Veteran's bilateral hearing loss to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


